Citation Nr: 0003995	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  93-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,718, to include 
the issue of whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to January 
1947.  This appeal arises from a January 1993 decision of the 
Committee on Waivers and Compromises of the White River 
Junction, Vermont Regional Office (RO), which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,238 on the 
basis that recovery would not be against equity and good 
conscience.  The Board of Veterans' Appeals (Board) remanded 
the case to the RO in January 1996, August 1997, and December 
1997 for additional development.  Subsequently, the RO 
clarified in an April 1998 letter to the veteran and a May 
1998 supplemental statement of the case that as a result of 
an April 1996 award adjustment the overpayment amount was 
reduced to $1,718.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded improved pension benefits 
effective in August 1989, based on income from Social 
Security; in award letters dated in July 1989, November 1989, 
January 1990, October 1990, November 1990, October 1991, and 
November 1991, he was notified that his pension benefits were 
based on countable annual income and that it was his duty to 
inform the VA of any income changes.  

3.  In a September 1990 Improved Pension Eligibility 
Verification Report (EVR), the veteran reported monthly 
income from Social Security of $299 and wages from employment 
of $879 for the period of August 1989 through July 1990.  

4.  By letter in November 1990, the RO notified the veteran 
of a reduction in his pension benefits, effective August 
1989, on the basis of his EVR showing earnings that were not 
previously considered in determining entitlement to pension.  

5.  In a December 1990 decision, the RO granted the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the "original amount" of $985; the 
"total debt" at that time was $1,058.

6.  In a September 1991 EVR, the veteran reported monthly 
income from Social Security of $381.90 and an unspecified 
amount from wages for the period of August 1990 through July 
1991; he indicated that he had worked for the town of 
Bristol, earning $80 in August 1990, $80 in December 1990, 
and $40 in January 1991.  

7.  In April 1992, the veteran's tax statements for 1989 were 
received, indicating that receipt of $1,934.61 in non-
employee compensation from Mt. Abraham Union High School, 
$285 in wages from the town of Bristol, and $27.80 in 
interest income.

8.  In response to a June 1992 RO request to clarify income, 
the veteran indicated that he received $1,936 from Mt. 
Abraham High School from July 1989 through December 1989, 
$364.74 from the town of Bristol from January 1990 through 
July 1991, and $364 from the town of Bristol from August 1990 
through December 1990, and that there was no income from 
January 1991 through July 1992, except for $11 in interest 
for the period of August 1991 through July 1992.  

9.  In July 1992 EVRs, the veteran reported monthly income 
from Social Security of $371, $2,300.74 in wages for the 
period of July 1989 through July 1990, $364.74 in wages and 
$10 in interest for the period of August 1990 through July 
1991, and $11 in interest for the period of August 1991 
through July 1992.  

10.  In a September 1992 EVR, the veteran reported monthly 
income from Social Security of $371 and interest income of 
$21.97 for the period of August 1991 through July 1992; 
statements from his bank indicated interest income of $27.80 
in 1989, $23.98 in 1990, and $21.97 in 1991.  

11.  By letter in October 1992, the RO notified the veteran 
that his pension benefits were reduced effective August 1989, 
on the basis of his verified income.  

12.  In a January 1993 decision, the RO denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $2,238.  

13.  By letter in April 1996, the RO notified the veteran of 
an adjustment in his pension award, effective August 1989, on 
the basis of income information received in February 1996 
from the town of Bristol and Mt. Abraham High School.    

14.  For the period from August 1989 through September 1992, 
the veteran was paid $8,061 in improved pension benefits when 
he was due $5,823 in pension benefits, thus creating a $2,238 
overpayment; an April 1996 award action, which changed the 
period of time allotted to the receipt of earnings, reduced 
the overpayment amount by $520 to $1,718.

15.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$1,718 by virtue of his failure to report the entire amount 
of his earned income from the town of Bristol and Mt. Abraham 
Union High School and his interest income in a timely manner 
to the VA; fault on the part of the VA has not been shown.

16.  Recovery of the overpayment of improved pension benefits 
has not deprived the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
have resulted in unfair gain to the veteran.

17.  Recovery of the overpayment has defeated the purpose of 
the benefit as the veteran is entitled to monthly payments of 
improved pension.

18.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $1,718 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits on 
the basis that his countable income did not exceed the 
maximum annual limit when, in fact, the earned income of the 
veteran was actually greater than the RO had been led to 
believe.  The RO's Committee on Waivers and Compromises in 
January 1993 denied the veteran's request for waiver of 
recovery of the $2,238 debt, which was calculated after the 
RO discovered additional earned income of the veteran through 
an income verification match.    

A review of the record shows that in July 1989 the veteran 
submitted a claim for pension, which showed that his only 
income consisted of Social Security.  By letter in July 1989, 
the RO awarded the veteran improved pension benefits 
effective from August 1989.  The award letter informed the 
veteran that his pension was based on countable annual income 
from Social Security only and included the following 
instructions:

Your rate of VA pension is directly 
related to you/your family's income.  
Adjustment to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.   

The award letter contained VA Form 21-8768, reminding the 
veteran to promptly report income changes.  

By letter in November 1989, the RO notified the veteran that 
his pension award was amended, effective December 1989, based 
on a cost of living adjustment.  The RO indicated that the 
award was still based only on income from Social Security.  
The RO requested the veteran to furnish an accurate statement 
of his income from all sources if the income information was 
incorrect and to notify it immediately if at a later date 
there was any change in income.  

In January 1990, a letter from the Social Security 
Administration (SSA) was received, informing the veteran of 
his new monthly payment amount of $327.90 to be deposited 
into his account beginning in January 1990.  By letter in 
January 1990, the RO notified the veteran that his pension 
award was amended, effective August 1989, based on 
information from the SSA.  The RO informed the veteran that 
he must promptly notify the VA if he received any income from 
a source other than Social Security.  The letter also 
contained VA Form 21-8768, reminding the veteran to 
immediately report income changes.

In an Improved Pension Eligibility Verification Report (EVR) 
received in September 1990, the veteran reported monthly 
income from Social Security of $299 and wages from employment 
of $879 for the period of August 1989 through July 1990 and 
$800 anticipated for the period of August 1990 through July 
1991.  The veteran did not report any unreimbursed medical 
expenses.

By letter in October 1990, the RO notified the veteran of an 
amendment in his pension award, effective from September 
1989, on the basis of his EVR.  The RO informed the veteran 
that his pension award was based on countable annual income 
from Social Security and earnings of $879 from August 1989 
through July 1990 and $800 from August 1990 through July 
1991.  The RO informed him that the adjustment resulted in an 
overpayment of benefits.  The RO reminded the veteran that he 
must promptly notify the VA if he received income from any 
other sources than those listed or if there were any changes 
in the income he currently received.  The letter contained VA 
Form 21-8768, reminding the veteran to immediately report 
income changes.

By letter in October 1990, the VA notified the veteran of an 
overpayment of benefits in the amount of $985.  In November 
1990, the veteran requested a waiver of recovery of the 
overpayment of benefits in the amount of $985, indicating 
that he did not know the exact reason for the overpayment and 
believed it to be inaccurate.  By letter in November 1990, 
the RO informed the veteran that the overpayment was created 
as a result of the income questionnaire he completed in 
September 1990 wherein he reported wages from all employment 
of $879.  The RO stated that the veteran's benefits were 
retroactively adjusted to include the wage income, which 
created the overpayment for the period of August 1989 through 
September 1990.

By letter in November 1990, the RO notified the veteran of a 
reduction in his pension benefits, effective August 1989, on 
the basis of his EVR showing earned income of $879 that was 
not previously considered in determining the veteran's 
pension entitlement.  The RO informed him that the adjustment 
resulted in an overpayment of benefits.  The RO reminded the 
veteran that he must promptly notify the VA if he received 
income from any other sources than those listed or if there 
were any changes in the income he currently received.  The 
letter contained VA Form 21-8768, reminding the veteran to 
immediately report income changes.

In December 1990, the RO received the veteran's financial 
status report on which he stated that he could not afford to 
repay the debt and did not understand why the debt existed.

In a December 1990 decision, the RO granted the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the "original amount" of $985.  (It was 
also noted that the veteran's "total debt" at that time was 
$1,058.)

In an EVR received in September 1991, the veteran reported 
that his income consisted of Social Security benefits of 
$381.90 per month and an unspecified amount from wages for 
the period of August 1990 through July 1991.  On an attached 
sheet, the veteran indicated that he had worked for the town 
of Bristol, Vermont, earning $80 in August 1990, $80 in 
December 1990, and $40 in January 1991.  Also attached to the 
EVR was a SSA form on which the veteran requested a partial 
withholding of monthly Social Security benefits in a matter 
in which he had been overpaid $215.

By letter in October 1991, the RO notified the veteran that 
his pension award was amended, effective October 1991, based 
on his report of Social Security income beginning in October 
1991.  The RO requested additional information regarding the 
veteran's Social Security benefits and withholding.  By 
subsequent letter in October 1991, the RO notified the 
veteran that his pension award was amended, effective October 
1991, on the basis of a review of his EVR showing that his 
sole source of income was Social Security benefits.  The RO 
reminded the veteran that he must promptly notify the VA if 
he received income from any other sources than those listed 
or if there were any changes in the income he currently 
received.  This letter contained VA Form 21-8768, reminding 
the veteran to immediately report income changes.

In October 1991, a computer-generated document from the SSA 
was received in response to the RO's October 1991 request, 
reflecting that beginning in December 1990 the veteran's 
monthly payment was $357 and that the overpayment was taken 
out at a rate of $25 per month from September 1990 through 
March 1991.  

By letters in November 1991, the RO notified the veteran of 
amendments to his pension award, effective from August 1990, 
on the basis of information from the SSA.  The RO reminded 
the veteran that he must promptly notify the VA if he 
received income from any other source than Social Security or 
if there were any changes in the income he currently 
received.  This letter contained VA Form 21-8768, reminding 
the veteran to immediately report income changes.

In April 1992, the veteran's tax statements for 1989 were 
received, indicating that he received $1,934.61 in non-
employee compensation from Mt. Abraham Union High School, 
$285 in wages from the town of Bristol, and $27.80 in 
interest income.

By letter in June 1992, the RO requested the veteran to 
verify his income for the period of July 1989 through July 
1992 and explain the source of the $1,934.61 income from 
Abraham High School.  In response, the veteran indicated that 
he received $1,936 from Mt. Abraham High School from July 
1989 through December 1989, $364.74 from the town of Bristol 
from January 1990 through July 1991, and $364 from the town 
of Bristol from August 1990 through December 1990.  He 
indicated that he did not have any income from January 1991 
through July 1992, except for $11 in interest for the period 
of August 1991 through July 1992.  He stated that $1,936 was 
not "self-employed income" as characterized by the RO but 
earned income at Mt. Abraham High School only in 1989.  

In EVRs received in July 1992, the veteran reported that he 
received $371 per month in Social Security benefits; that for 
the period of July 1989 through July 1990 he received wages 
of $2,300.74; that for the period of August 1990 through July 
1991 his income consisted of $364.74 in wages and $10 in 
interest; and that for the period of August 1991 through July 
1992 he received $11 in interest.  

By letter in August 1992, the RO notified the veteran of a 
proposal to reduce his pension payments, effective August 
1989, on the basis of his income statements.  

In an EVR received in September 1992, the veteran reported 
that his income consisted of Social Security benefits of $371 
per month and interest income of $21.97 for the period of 
August 1991 through July 1992.  He submitted statements from 
his bank, indicating that he received interest income of 
$27.80 in 1989, $23.98 in 1990, and $21.97 in 1991.  

By letter in October 1992, the RO notified the veteran that 
his pension benefits were amended effective August 1989, on 
the basis of his verified income.  The RO informed the 
veteran that its action created an overpayment in his 
account.  

By letter in November 1992, the VA notified the veteran of an 
overpayment in the amount of $2,238.  Later that same month, 
the veteran requested a waiver of recovery of the 
overpayment.  He stated that he did not understand the reason 
for the overpayment and that since he retired in 1989 all his 
income tax statements were in the possession of the RO.  He 
indicated that he did not know how he could repay anything 
given his current income after monthly expenses were paid.  
In December 1992, the RO received the veteran's financial 
status report which reflected that his monthly income 
exceeded monthly expenses by $33.55.

In a January 1993 decision, the RO denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $2,238, on the basis that 
it would not be against equity and good conscience.  The RO 
stated that the veteran's fault in the creation of the 
overpayment outweighed any factors which may have been in his 
favor.  The veteran expressed his disagreement with the RO's 
decision in February 1993, indicating that he did not owe the 
debt. 

At a March 1993 hearing at the RO before the Committee on 
Waivers and Compromises, the veteran testified that he 
stopped earning wages from Mt. Abraham High School in June 
1989; that he did not know where income of $2,200 in wages 
from August 1989 through July 1990 and $364 thereafter came 
from; that the $879 reported in 1990 was from the school; 
that his Social Security benefits had been reduced; and that 
he could not afford to repay the debt.

On his June 1993 substantive appeal, the veteran indicated 
that he still did not understand how the debt was created.  
He stated that he could not afford the $65 that was being 
withheld from his check to repay the debt.  In a statement 
received in August 1993, the veteran indicated that he only 
agreed to have $65 withheld from his check so that he would 
not lose his entire check.  He stated that he could hardly 
live on his income from Social Security and VA and still did 
not understand how he was overpaid benefits.  

By letter in November 1993, the RO informed the veteran that 
for the period of August 1989 through September 1992 he was 
paid $8,061 and was due $5,823, thus creating an overpayment 
of $2,238.

In January 1996, the RO requested the town of Bristol and Mt. 
Abraham Union High School to provide income information 
concerning the veteran, and in February 1996 the RO received 
responses.  The town of Bristol indicated that the veteran's 
first payment was dated July 28, 1989; that he earned $285 
from July 6, 1989 through December 1989; that his last 
payment in 1990 was dated December 28, 1990; that he received 
$285 from January 1990 through July 1990; and that he 
received $160 from August 1, 1990 through the date of his 
last payment.  The bookkeeper of the high school indicated 
that the veteran's total income for 1989 was $7,154.98.  This 
amount included $681.12, which represented a final bi-weekly 
check of $454.08 and accrued vacation of $227.04 paid in July 
1989, and $1,934.61, which represented "a purchased 
service" of $1,579.76 following his retirement from 
September 1989 to November 1989 with the balance of $354.85 
earned prior to June 30, 1989.  The bookkeeper reported that 
the veteran was also paid $21 from January 1990 through July 
1990; that his final payment was dated in October 1990 for 
work completed in September 1990, according to his time sheet 
which was submitted late; and that he had income of $263.50 
from August 1990 through September 1990.  

By letter in April 1996, the RO notified the veteran of an 
adjustment in his pension award, effective August 1989, on 
the basis of income information received from the town of 
Bristol and Mt. Abraham High School.  The RO informed the 
veteran that the award action had the effect of lessening the 
amount of his overpayment.  

By letter in May 1996, the RO furnished the veteran an audit 
of his overpayment.  The RO indicated that for the period of 
August 1989 through September 1992 the veteran was paid 
$8,061 and was entitled to only $5,823, thus creating an 
overpayment of $2,238.  The RO indicated that pension 
benefits were again adjusted in September 1993, due to a 
change in his Social Security benefits, which had the effect 
of adding $12 to his overpayment, and that a final adjustment 
to the veteran's benefits was completed in August 1994, which 
had the effect of adding $8 to his overpayment.  The RO 
stated that from an agreement with the veteran it withheld 
$65 per month beginning in March 1993 and that the 
withholdings continued until the debt was cleared in December 
1995.  

In June 1996, the veteran's financial status report was 
received, indicating a total monthly income of $687 and total 
monthly expenses of $592.85.  

By letter in September 1997, the RO furnished the veteran 
with an audit of his overpayment.  The RO indicated that for 
the period of August 1989 through April 1996 the veteran was 
paid $17,003 and was entitled to $17,535, as reflected by an 
April 1996 award action, and that the veteran was issued a 
"retro" check in the amount of $532 in May 1996.  In 
October 1997, the RO furnished the veteran with a follow-up 
letter to further explain its audit, indicating that for the 
period of August 1989 through September 1992 the veteran was 
paid $8,061 when he was due $5,823 in pension benefits, thus 
creating a $2,238 overpayment which he paid back.  

In an April 1993 VA memo, the veteran's case was reviewed, 
particularly with regard to the April 1996 award adjustment.  
It was stated that the RO made the pension adjustment in 
April 1996, although a subsequent supplemental statement of 
the case did not reflect the adjustment, and that the 
adjustment had resulted in the return to the veteran of a 
substantial sum, thereby reducing the overpayment at issue.  
The RO added that no part of any overpayment was ever 
impacted by or inclusive of an overpayment previously 
created.  

By letter in April 1998, the RO furnished the veteran a 
letter and audit, explaining the overpayment at issue.  The 
RO indicated that the veteran was awarded pension benefits 
effective in August 1989 based on his report of income from 
Social Security.  An adjustment following his September 1990 
EVR in which he reported earnings of $879 for August 1989 
through July 1990 and anticipated earnings of $800 for August 
1990 through July 1991 resulted in a $1,058 overpayment which 
was forgiven based on a request for waiver of recovery of the 
debt.  The $2,238 overpayment at issue was created in October 
1992 when an income verification match revealed actual 
earnings of $2,300 for August 1989 through July 1990, $364 
for August 1990 through July 1991, and interest income of $21 
annually.  The overpayment was based on the difference 
between the earned income the veteran had reported on his EVR 
and the amount reported by the Internal Revenue Service.  The 
pension award was adjusted again in April 1996 for the period 
of August 1989 through October 1991 based on verified earned 
income from the town of Bristol and Mt. Abraham, and the 
$2,238 overpayment was reduced by $520 leaving a balance of 
$1,718.  

In a letter received in April 1998, the veteran indicated 
that since he was married in June 1997 his income from Social 
Security and VA has been reduced.  

II.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created, particularly in light of the veteran's testimony and 
statements that he did not understand how the overpayment was 
created.  Improved pension is a benefit payable by the VA to 
veterans of a period of war because of disability.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 
38 C.F.R. §§ 3.3(a)(3) (1998).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  The maximum annual rate of improved pension for a 
veteran was $6,463 effective in December 1988, $6,767 
effective in December 1989, $7,133 effective in December 
1990, and $7,397 effective in December 1991.  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a).  Medical 
expenses in excess of 5 percent of the maximum annual pension 
rate may be excluded from an individual's income for the same 
12-month period to the extent they were unreimbursed.  
38 C.F.R. § 3.272(g)(1)(iii).  

A review of the record shows that the veteran was paid 
improved pension benefits from August 1989 through July 1990 
on the basis of Social Security income, when in fact he also 
received wages from employment during that period.  On the 
basis of the veteran's September 1990 EVR showing that he had 
earnings of $879 during that period, the RO reduced his 
pension award which created an overpayment of $985.  In 
December 1990, the RO's Committee on Waivers granted the 
veteran's request for waiver of recovery of the overpayment.  
However, the RO subsequently learned through an income 
verification process and the veteran himself that he had 
substantially underreported his income in the September 1990 
EVR.  The additional amount of earnings and interest income 
was then considered by the RO in further reducing the 
veteran's pension award.  This reduction action in October 
1992 created a second overpayment in the amount of $2,238, 
which is the debt at issue in this decision.  As noted in an 
audit issued to the veteran in April 1998, the present 
overpayment is based in part on the difference between the 
earned income reported by the veteran in September 1990 and 
the additional amount of income discovered through the income 
verification process and the veteran.  A subsequent 
adjustment to the veteran's award in April 1996, following 
receipt of income information from the town of Bristol and 
Mt. Abraham High School, reduced the overpayment to $1,718.  
As demonstrated in the April 1998 audit, this reduction was 
effected after the RO changed the time periods allotted to 
the receipt of income by the veteran during the period of 
August 1989 through October 1991.  

The evidence shows that beginning August 1989 the veteran's 
income--beyond that considered by the RO in its previous 
decision in December 1990--amounted to $1,421 annually 
($2,300-$879) in earnings, $21 in annual interest, and $4,138 
annually in Social Security benefits.  Beginning August 1990, 
the veteran's earnings decreased to $364, and he was also in 
receipt of interest income and Social Security benefits.  The 
RO has properly reduced his pension benefits effective in 
August 1989, which is in accord with the provisions of 
38 C.F.R. § 3.660, to account for the receipt of previously 
unreported income.  In short, for the entire overpayment 
period in issue, that is August 1989 through September 1992, 
the veteran was paid $8,061 in pension benefits when he was 
entitled to $5,823, thereby creating an overpayment of 
$2,238, which was reduced further by award action in April 
1996 to $1,718.  The Board concludes the overpayment of 
pension benefits was not in excess of the amount calculated 
by the RO.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The 
Committee on Waivers in its July 1996 decision determined 
that waiver of recovery of an overpayment of improved pension 
benefits was not precluded by a finding of fraud or 
misrepresentation.  As a result, the Board's decision on the 
present issue will be limited to the determination of whether 
or not waiver of recovery of the overpayment of improved 
pension benefits is warranted on the basis of equity and good 
conscience.  

The RO denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the debt 
because he failed to report in a timely manner the entire 
amount of his earnings from the town of Bristol and Mt. 
Abraham Union High School and his interest income for the 
period in question.  The record shows that the veteran was 
awarded improved pension benefits in July 1989.  He was 
informed by the RO at that time that his award of pension was 
based on countable annual income and that he must immediately 
report any changes in sources and amounts of income.  He was 
reminded again in award letters in November 1989, January 
1990, October 1990, November 1990, October 1991, and November 
1991 to promptly report income changes.  Despite the numerous 
reminders of his duty to report, the veteran failed to inform 
the RO of the total amount of his earnings and interest 
income in EVRs received in September 1990 and September 1991.  
It was not until after the RO conducted an income 
verification match and requested additional confirmation of 
the veteran's earnings from the veteran in June 1992, and the 
town of Bristol and Mt. Abraham Union High School in January 
1996, that the RO learned of the full extent of the veteran's 
income for the period of August 1989 through September 1992.  
The veteran contended in November 1992 that since his 
retirement in 1989 the RO had in its possession all of his 
tax statements.  The evidence of record, however, does not 
show this to be the case.  Consequently, the Board finds that 
the veteran was at fault for the creation of the overpayment 
of $1,718 because he failed to report his income in a timely 
manner after he had been advised of the reporting 
requirements.  

As to whether there was any fault on the part of the VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of the VA.  The VA, upon 
learning of the income changes, took prompt action to reduce 
the veteran's pension benefits.  It is clear that the 
veteran's actions, or lack of action, caused the overpayment 
without any fault on the part of the VA to offset his fault.  

In addition, the Board must also consider whether recovery of 
the debt resulted in financial hardship to the veteran.  The 
evidence of record shows that the VA recovered the debt by 
withholding $65 per month during the period of March 1993 to 
December 1995.  Prior to the recovery, the veteran indicated 
in November 1992 that he did not know how repayment could be 
made given his financial condition.  In a financial status 
report received in December 1992, the veteran reported that 
his monthly income exceeded monthly expenses by $33.55.  
Subsequent to the recovery of the debt, a financial status 
report was received in June 1996.  The veteran reported a 
monthly net income of $687 from his Social Security ($414) 
and VA pension ($273).  He related total monthly expenses of 
$592.85, including $120 for rent or mortgage, $77.70 for 
food, $18.75 for life insurance, $48.50 for automobile 
insurance, $120 for gas and oil, and $7.90 for automobile 
payment.  The veteran did not report any monthly payments on 
installment contracts or any other debts.  He listed assets 
of $120 cash in the bank, $16 cash on hand, and two 
automobiles.  His net monthly income exceeded his net monthly 
expenses by $94.15.  Based on the income and expense 
information of record, it is concluded that the record 
demonstrates that recovery of the debt has not caused the 
veteran undue financial hardship.  While the veteran may have 
encountered financial difficulty in repaying the overpayment, 
he was not deprived of providing for life's basic necessities 
on repayment.  

Another factor to be considered is whether the recovery of 
the overpayment had defeated the purpose for which the 
benefits are intended.  In this case, the veteran is entitled 
to receive improved pension benefits, and withholding some of 
these benefits to repay the debt had defeated the purpose of 
the benefit.  However, the veteran's VA pension did not 
constitute his sole source of income, according to his 
financial status reports received in December 1992 and June 
1996, because he also received Social Security which 
constituted the larger share of his total income.  

The Board also finds that failure to make restitution would 
have resulted in unfair gain to the veteran because he 
received monetary benefits to which he had no legal 
entitlement.  The VA made erroneous payments of benefits 
based on incorrect income information provided by the 
veteran, which he in turn failed to rectify, and he, in turn, 
benefited.  To have allowed him to profit by retaining money 
erroneously paid as a result of his own fault under these 
circumstances clearly would have constituted unjust 
enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  On the one hand, the 
veteran is entitled to pension benefits, and recovery of the 
overpayment has defeated the purpose for which the benefits 
are intended.  On the other hand, the veteran was solely at 
fault in the creation of the debt because he failed to report 
the total amount of his earnings and interest income to the 
RO in a timely manner, as requested.  To have allowed him to 
retain $1,718 when he has not shown his entitlement to such 
benefits would have constitute unjust enrichment for him.  
Also, recovery of the debt has not resulted in financial 
hardship for the veteran.  Lastly, he has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.  In light of the factors of no fault on the 
part of the VA, unjust enrichment, no financial hardship, and 
no incurrence of a legal obligation in reliance on his 
benefits, the Board finds that the Government's right to full 
restitution should not be moderated.  These factors outweigh 
the factor of defeating the purpose of the benefits.  As the 
preponderance of the evidence favors the conclusion that 
waiver of recovery of the overpayment be denied, the doctrine 
of giving the benefit of the doubt to the veteran is not for 
application in this case.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,718 is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

